PER CURIAM.
We find that petitioner’s motion for rehearing of the order denying post-conviction relief was timely. King v. State, 504 So.2d 405 (Fla. 1st DCA 1987). Although the notice of appeal was not received by the clerk of the trial court, petitioner has satisfactorily demonstrated that a notice of appeal was timely mailed pursuant to Haag v. State, 591 So.2d 614 (Fla.1992). Transmittal of the notice of appeal to the trial judge rather than the clerk of the court was sufficient to invoke jurisdiction. Wynn v. State, 557 So.2d 188 (Fla. 1st DCA 1990). We therefore grant the petition for writ of habeas corpus for a belated appeal of the order of January 6, 1997, which denied post-conviction relief in Leon County Circuit Court case number 84-279CF. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the lower tribunal for treatment as a notice of appeal. See Fla. R.App. P. 9.140(j)(5)(D).
JOANOS, MINER and WEBSTER, JJ., concur.